Case: 20-60152     Document: 00515655687         Page: 1     Date Filed: 12/01/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-60152                       December 1, 2020
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Richard B. Lucas,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 2:06-CR-1-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Richard B. Lucas was convicted of one count of conspiring to commit
   wire fraud, nine counts of wire fraud, and one count of conspiring to commit
   money laundering. The district court imposed concurrent sentences for the
   offenses, which resulted in a total term of 168 months of imprisonment and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60152      Document: 00515655687           Page: 2    Date Filed: 12/01/2020




                                     No. 20-60152


   five years of supervised release. It also ordered Lucas to pay a $1,100 special
   assessment and $1,326,737.40 in restitution, due in monthly installments of
   $1,500, beginning 30 days after Lucas’s release from prison. Lucas began
   serving his term of supervised release on November 2, 2018.
          In 2019, the district court revoked Lucas’s supervised release for
   failing to comply with conditions of his release requiring him to pay the
   financial obligations arising from his special assessment and order of
   restitution. It sentenced him to four months of imprisonment for each of his
   counts of conviction, to run concurrently, with 32 months of supervision to
   follow as to each count, also to run concurrently.
          Lucas appeals that decision. He argues that the district court violated
   his due process rights as set forth in Bearden v. Georgia, 461 U.S. 660, 672-73
   (1983), and imposed a plainly unreasonable sentence by ordering a term of
   imprisonment without first ascertaining whether he willfully refused to pay
   or failed to make sufficient bona fide efforts to acquire the resources to pay
   his special assessment and restitution. Because Lucas did not raise his
   arguments in the district court, review is only for plain error. See Puckett v.
   United States, 556 U.S. 129, 135-36 (2009).
          Contrary to Lucas’s assertions, the district court’s inquiry was not
   insufficient to meet the requirements in Bearden, 461 U.S. at 672-73. The
   district court gave Lucas several opportunities at his revocation hearings to
   explain why he had not met his payment obligations. After hearing testimony
   suggesting that Lucas purposefully remained underemployed, it implicitly
   concluded that Lucas had willfully failed to make sufficient bona fide efforts
   legally to acquire the resources to pay his obligations. That conclusion is not
   clearly erroneous in light of the record as a whole. See id. at 668. The district
   court did not violate Lucas’s due process rights or impose a plainly
   unreasonable sentence when it sentenced Lucas to a term of imprisonment.




                                          2
Case: 20-60152      Document: 00515655687            Page: 3    Date Filed: 12/01/2020




                                      No. 20-60152


   See id. at 672-73; United States v. Winding, 817 F.3d 910, 913-14 (5th Cir.
   2016). Lucas has not shown error, much less “clear or obvious error” on the
   part of the district court. See Puckett, 556 U.S. at 135; United States v. Fuentes,
   906 F.3d 322, 325 (5th Cir. 2018).
          The district court’s judgment is AFFIRMED.




                                           3